Exhibit 10.2

 

September 19, 2007

Re: Project Cavalry

NetScout Systems, Inc.

310 Littleton Road

Westford, MA 01886

Attention: David Sommers

Ladies and Gentlemen:

This letter agreement (together with all annexes hereto, this “Letter
Agreement”) will confirm the understanding and agreement between NetScout
Systems, Inc. (the “Company”), Silver Lake Partners, L.P. (“SLP”), Silver Lake
Investors, L.P. (“SLI”), Silver Lake Technology Investors, L.L.C. (“SLTI,” and
together with SLP and SLI, the “SLP Parties”), TPG Starburst III, LLC (“TPG
III”), TPG Starburst VI, LLC (“TPG IV”) and T3 Starburst II, LLC (“TPG II,” and
together with TPG III and TPG IV, the “TPG Parties” and, together with the SLP
Parties, the “Sponsors”) in connection with the merger (the “Merger”)
contemplated by the Agreement and Plan of Merger, dated as of the date hereof
(the “Merger Agreement”), among the Company, NS Merger Sub LLC, Network General
Corporation (“NetGen”) and Network General Central Corporation.

The Sponsors, together with Integral Capital Partners VI, L.P. (“ICP”),
currently hold an aggregate of $98,500,000 million of outstanding principal
amount of indebtedness of NetGen pursuant to the Credit Agreement, dated as of
July 16, 2004 and as subsequently amended, between NetGen, the Sponsors and ICP
(the “Existing Debt”).

1. Refinancing Existing Debt. In the event that the Merger is completed upon the
terms and subject to the conditions set forth in the Merger Agreement,
notwithstanding the failure of the Company to have obtained the Alternative
Financing (as defined in the Merger Agreement) prior to such time, the Company
agrees to prepay on behalf of NetGen, or cause NetGen to prepay, the Existing
Debt immediately after the Effective Time (as defined in the Merger Agreement).
For the avoidance of doubt, the completion of the Exchange upon the terms and
subject to the conditions set forth in paragraph 2 of this Letter Agreement
shall be deemed to be a prepayment in full of the Existing Debt.

2. Exchange. If prior to the Effective Time the Company has not received the
Alternative Financing, the Sponsors severally, and not jointly, agree to acquire
senior secured floating rate notes having the terms set forth on Annex A hereto
and otherwise having terms and conditions satisfactory to the Company and the
Sponsors (the “New Debt”) in exchange for (the “Exchange”) (a) the Existing Debt
held by the Sponsors and (b) (x) if ICP becomes a party to this letter agreement
prior to the Closing (as defined in the Merger Agreement) by assignment as
permitted by paragraph 6, an aggregate of $1.5 million of Total Cash
Consideration (as defined in the Merger Agreement) that the Sponsors would
otherwise be entitled to receive under the Merger Agreement or (y) if ICP has
not become a party to this letter agreement prior to the Closing (as defined in
the Merger Agreement) by assignment as



--------------------------------------------------------------------------------

permitted by paragraph 6, an aggregate of $3,962,500 of Total Cash Consideration
(as defined in the Merger Agreement) that the Sponsors would otherwise be
entitled to receive under the Merger Agreement, in each case subject to the
execution and delivery by the Company and the Sponsors prior to the Effective
Time of a mutually satisfactory note purchase agreement, registration rights
agreement and indenture (collectively, the “Transaction Agreements”) and
satisfaction of all conditions set forth therein.

Each of the Company and the Sponsors agrees to negotiate in good faith towards
reaching agreement on the Transaction Agreements at the earliest practicable
date and, in any event, no later than the Closing (as defined in the Merger
Agreement).

3. Indemnification. The Company (in such capacity, the “Indemnifying Party”)
shall, to the extent set forth in Annex B hereto, indemnify and hold harmless
the Sponsors and the other Indemnified Persons referred to in said Annex, which
Annex is incorporated herein by reference and constitutes a part hereof.

4. Termination. This Letter Agreement shall terminate upon the earlier of
(a) such date as the Company and the Sponsors have entered into the Transaction
Agreements and (b) the termination of the Merger Agreement.

5. Confidentiality. This Letter Agreement is delivered to you on the
understanding that neither it nor any of its terms or substance shall be
disclosed, directly or indirectly, to any other person (including, without
limitation, other potential providers or arrangers of financing) except (a) to
your officers, agents and advisors; (b) as may be compelled in a judicial or
administrative proceeding or as otherwise required by law (in which case you
agree to inform us promptly thereof); (c) to the extent requested by any
regulatory authority or pursuant to your reporting obligations under the
Securities and Exchange Act of 1934, as amended (in which case you agree to
inform us promptly thereof); (d) to the extent any such information becomes
publicly available other than as a result of your or any other person’s breach
of this sentence; or (e) to any potential lender for the purpose of evaluating
any proposal for Alternative Financing, provided that prior to such disclosure
such lender agrees to be bound by the confidentiality provisions hereof.

Upon acceptance of the Letter Agreement, we agree not to disclose, directly or
indirectly, this Letter Agreement or any of its terms and substance to any other
person except (a) to our officers, agents and advisors; (b) as many be compelled
in a judicial or administrative proceeding or as otherwise required by law (in
which case we agree to inform you promptly thereof); (c) to the extent requested
by any regulatory authority (in which case we agree to inform you promptly
thereof); or (d) to the extent any such information becomes publicly available
other than as a result of our breach of this sentence.

6. Assignment. The Company may not assign any of its rights, or be relieved of
any of its obligations, without the prior written consent of each of the
Sponsors, and any attempted assignment in violation of this sentence shall be
null and void. Any Sponsor may assign any of its rights and/or obligations under
this Letter Agreement to any of its affiliated fund entities (or to Integral
Capital Partners VI, L.P. or any of its affiliated fund entities) without the
approval of the Company, provided that such assignment will not relieve the
assignor of its obligations hereunder.

7. Survival. The provisions of this Letter Agreement relating to indemnification
and confidentiality will survive the termination of this Letter Agreement
(including any extensions thereof).

8. Choice of Law; Jurisdiction; Waivers. This Letter Agreement shall be governed
by, and construed and interpreted in accordance with, the laws of the State of
New York. To the fullest extent permitted by applicable law, each of the Company
and the Sponsors hereby irrevocably submits to

 

2



--------------------------------------------------------------------------------

the jurisdiction of any New York State court or Federal court sitting in the
County of New York in respect of any suit, action or proceeding arising out of
or relating to the provisions of this Letter Agreement and irrevocably agrees
that all claims in respect of any such suit, action or proceeding may be heard
and determined in any such court. Each of the Company and the Sponsors hereby
waives, to the fullest extent permitted by applicable law, any objection that
they may now or hereafter have to the laying of venue of any such suit, action
or proceeding brought in any such court, and any claim that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum. Each of the Company and the Sponsors hereby waives, to the
fullest extent permitted by applicable law, any right to trial by jury with
respect to any action or proceeding arising out of or relating to this Letter
Agreement.

9. Miscellaneous. This Letter Agreement will become effective only upon its
execution and delivery by each of the parties hereto. This Letter Agreement may
be executed in one or more counterparts, each of which will be deemed an
original, but all of which taken together will constitute one and the same
instrument.

This Letter Agreement and the attached annexes set forth the entire
understanding of the parties hereto as to the scope of the obligations of the
Company and the Sponsors hereunder. This Letter Agreement shall supersede all
prior understandings and proposals, whether written or oral, between the
Sponsors and the Company relating to the transactions contemplated hereby.

This Letter Agreement has been and is made solely for the benefit of the
Company, the Sponsors, the Indemnified Persons, and their respective successors
and assigns, and nothing in this Letter Agreement, expressed or implied, is
intended to confer or does confer on any other person or entity any rights or
remedies under or by reason of this Letter Agreement or the agreements of the
parties contained herein.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, kindly sign and return to us the
enclosed copy of this Letter Agreement.

 

Very truly yours, SILVER LAKE PARTNERS, L.P. By:  

Silver Lake Technology Associates, L.L.C.

its General Partner

By:   /s/ Kenneth Hao   Name:   Kenneth Hao   Title:   Managing Director SILVER
LAKE INVESTORS, L.P. By:  

Silver Lake Technology Associates, L.L.C.

its General Partner

By:   /s/ Kenneth Hao   Name:   Kenneth Hao   Title:   Managing Director SILVER
LAKE TECHNOLOGY INVESTORS, L.L.C. By:  

Silver Lake Technology Management, L.L.C.,

its Manager

By:   /s/ Kenneth Hao   Name:   Kenneth Hao   Title:   Managing Director

[Signature Page to the Commitment Letter]



--------------------------------------------------------------------------------

TPG STARBURST IV, LLC By:  

TPG Partners IV, L.P.,

its Managing Member

By:  

TPG GenPar IV, L.P.,

its General Partner

By:  

TPG Advisors IV, Inc.,

its General Partner

By:   /s/ Dick Boyce   Name:   Dick Boyce   Title:   Partner TPG STARBURST III,
LLC By:  

TPG Partners III, L.P.,

its Managing Member

By:  

TPG GenPar III, L.P.,

its General Partner

By:  

TPG Advisors III, Inc.,

its General Partner

By:   /s/ Dick Boyce   Name:   Dick Boyce   Title:   Partner T3 STARBURST II,
LLC By:  

T3 STARBURST II, LLC

its Managing Member

By:  

T3 STARBURST II, LLC

its General Partner

By:  

T3 STARBURST II, Inc.

its General Partner

By:   /s/ Dick Boyce   Name:   Dick Boyce   Title:   Partner

[Signature Page to the Commitment Letter]



--------------------------------------------------------------------------------

Accepted and agreed to as of

the date first written above by:

 

NETSCOUT SYSTEMS, INC. By:   /s/ David P. Sommers   Name:   David P. Sommers  
Title:  

Chief Financial Officer and

Senior Vice President, General Operations



--------------------------------------------------------------------------------

ANNEX A

SENIOR SECURED FLOATING RATE NOTES

TERM SHEET

 

Issuer:

   NetScout Systems, Inc.

Guarantors:

   Each of the Issuer’s existing and future domestic subsidiaries.

Notes:

   Senior Secured Floating Rate Notes.

Maturity:

   Fifth anniversary of the issue date.

Aggregate Principal Amount:

   $100 million.

Interest:

   Three-month LIBOR plus (i) 500 bps prior to the 1-year anniversary of the
issue date, (ii) 550 bps from and after the 1-year anniversary, and prior to the
2-year anniversary, of the issue date and (iii) 600 bps from and after the
2-year anniversary of the issue date. All interest will be payable in cash on a
quarterly basis in arrears. Calculation of interest shall be on the basis of
actual days elapsed in a year of 360 days.

Ranking:

   The Notes and the related guarantees will rank as senior secured obligations,
equal in right of payment to all the Issuer’s and Guarantors’ existing and
future senior indebtedness, and effectively senior in right of payment to the
Issuer’s and Guarantors’ existing and future unsecured obligations to the extent
of the value of the Collateral.

Collateral:

   The obligations of the Issuer and the Guarantors in respect of the Notes and
the related guarantees shall be secured by a perfected first priority security
interest in all of the Issuer’s and the Guarantors’ tangible and intangible
assets (including, without limitation, intellectual property, real property and
all of the capital stock of each of the Issuer’s direct and indirect
subsidiaries (limited, in the case of foreign subsidiaries, to 66% of the
capital stock of first tier foreign subsidiaries)), except for those assets as
to which the Sponsors shall determine in their sole discretion that the cost of
obtaining a security interest therein are excessive in relation to the value of
the security to be afforded thereby. Notwithstanding the foregoing, the Issuer
and the Guarantors may provide a super priority lien in respect to the
collateral as security for revolving line of credit not to exceed $5 million.

Optional Redemption:

   The Issuer may redeem the Notes in full, but not in part, on five days notice
at (i) until the 1st anniversary of the issue date, 100%, (ii) until the 2nd
anniversary, 103%, (iii) until the 3rd anniversary, 102%, (iv) until the 4th
anniversary, 101% and (v) thereafter until maturity, 100%, in each case, of the
principal amount plus 100% of accrued and unpaid interest. All optional
redemptions shall be made pro rata.



--------------------------------------------------------------------------------

Mandatory Redemption:

   The Issuer will be required to redeem the Notes at 100% of principal amount
plus accrued and unpaid interest with the net proceeds of any asset sale, any
debt or equity financing and any Excess Cash Flow (to be defined) after the
issue date. All mandatory redemptions shall be made pro rata.

Covenants:

   The Notes will contain customary restrictive covenants for senior secured
bank financings, including, without limitation, maintenance covenants with
respect to total leverage and interest coverage and other covenants restricting
mergers, incurrence of indebtedness, incurrence of liens, transactions with
affiliates, investments (including acquisitions), dividends, and redemptions and
other payments on junior securities.

Events of Default:

   Customary events of default for senior secured bank financings, with grace
periods and materiality thresholds to be agreed upon where appropriate,
including, without limitation, nonpayment of principal or interest, violation of
covenants, cross default and cross acceleration, bankruptcy, material judgments,
asserted invalidity of any guarantee or security document or non-perfection of
security interest and Change in Control (to be defined).

Transfer & Registration

Rights:

   The Notes will be issued in a private placement transaction and, as such,
will not initially be registered under the Securities Act of 1933, as amended.
The holders of the Notes will receive customary demand and shelf registration
rights with respect to the Notes, including the requirement for the Issuer to
file a shelf registration statement for the resale of the Notes within 200 days
after the issue date and use reasonable best efforts to have such registration
statement declared effective as soon as possible but, in any event, no later
than 290 days after the issue date. The Issuer shall be required to keep the
registration statement effective and available until it is no longer needed to
permit unrestricted resales of the Notes.

Documentation:

   The Notes and the related guarantees will be issued under an indenture and
pursuant to a note purchase agreement containing customary representations,
warranties, conditions and other terms. In addition, a customary registration
rights agreement will be entered into. Counsel to Network General Corporation
and the Sponsors to draft all documentation.

Governing Law and Forum:

   New York.

Counsel to Network General

Corporation and the

Sponsors:

   Simpson Thacher & Bartlett LLP.

 

B-2



--------------------------------------------------------------------------------

ANNEX B

The Indemnifying Party shall indemnify and hold harmless each of the Sponsors
and their respective affiliates, partners, officers, directors, employees,
agents and controlling persons (each an “Indemnified Person”) from and against
any and all losses, claims, damages, liabilities and reasonable expenses, joint
or several, to which any such Indemnified Person may become subject arising out
of or in connection with any claim, investigation or proceedings arising out of
or relating to this Letter Agreement (“Proceedings”) regardless of whether any
of such Indemnified Persons is a party thereto, and to reimburse such
Indemnified Persons for any reasonable legal or other reasonable out-of-pocket
expenses as they are incurred in connection with investigating or defending any
of the foregoing. If for any reason the foregoing indemnification is unavailable
to any Indemnified Person or insufficient to hold it harmless, then the
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Person as a result of such loss, claim, damage, liability or expense
in such proportion as is appropriate to reflect not only the relative benefits
received by the Indemnifying Party on the one hand and such Indemnified Person
on the other hand but also the relative fault of the Indemnifying Party, on the
one hand, and such Indemnified Person, on the other hand, as well as any
relevant equitable considerations. The Indemnifying Party also agree that no
Indemnified Person shall have any liability based on their exclusive or
contributory negligence or otherwise to the Indemnifying Party, any person
asserting claims on behalf of or in right of any of the Indemnifying Party, or
any other person in connection with or as a result of the transactions
contemplated by the letter agreement. The indemnity, reimbursement and
contribution obligations of the Indemnifying Party under this Annex B shall be
in addition to any liability that the Indemnifying Party may otherwise have to
an Indemnified Person and shall be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of the Indemnifying
Party and any Indemnified Person.

Promptly after receipt by an Indemnified Person of notice of the commencement of
any Proceedings, such Indemnified Person will, if a claim is to be made
hereunder against the Indemnifying Party in respect thereof, notify the
Indemnifying Party in writing of the commencement thereof; provided that (i) the
omission so to notify the Indemnifying Party will not relieve it from any
liability that it may have hereunder except to the extent it has been materially
prejudiced by such failure and (ii) the omission so to notify the Indemnifying
Party will not relieve it from any liability that it may have to an Indemnified
Person otherwise than on account of this indemnity agreement. In case any such
Proceedings are brought against any Indemnified Person and it notifies the
Indemnifying Party of the commencement thereof, the Indemnifying Party will be
entitled to participate therein, and, to the extent that it may elect by written
notice delivered to such Indemnified Person, to assume the defense thereof, with
counsel reasonably satisfactory to such Indemnified Person, provided that if the
defendants in any such Proceedings include both such Indemnified Person and the
Indemnifying Party and such Indemnified Person shall have concluded that there
may be legal defenses available to it that are different from or additional to
those available to the Indemnifying Party, such Indemnified Person shall have
the right to select separate counsel to assert such legal defenses and to
otherwise participate in the defense of such Proceedings on behalf of such
Indemnified Person. Upon receipt of notice from the Indemnifying Party to such
Indemnified Person of its election so to assume the defense of such Proceedings
and approval by such Indemnified Person of counsel, the Indemnifying Party shall
not be liable to such Indemnified Person for expenses incurred by such
Indemnified Person in connection with the defense thereof (other than reasonable
costs of investigation) unless (i) such Indemnified Person shall have employed
separate counsel in connection with the assertion of legal defenses in
accordance with the proviso to the next preceding sentence (it being understood,
however, that the Indemnifying Party shall not be liable for the expenses of
more than one separate counsel, approved by the Sponsors, representing the
Indemnified Persons who are parties to such Proceedings), (ii) the Indemnifying
Party shall not have employed counsel reasonably satisfactory to such
Indemnified Person to represent such Indemnified Person within a reasonable time
after notice of commencement of the Proceedings or (iii) the Indemnifying Party
shall have authorized in writing the employment of counsel for such Indemnified
Person.



--------------------------------------------------------------------------------

The Indemnifying Party shall not be liable for any settlement of any Proceedings
effected without its written consent. The Indemnifying Party shall not, without
the prior written consent of an Indemnified Person, effect any settlement of any
pending or threatened Proceedings in respect of which indemnity could have been
sought hereunder by such Indemnified Person unless (i) such settlement includes
an unconditional release of such Indemnified Person in form and substance
satisfactory to such Indemnified Person from all liability on claims that are
the subject matter of such Proceedings and (ii) does not include any statement
as to or any admission of fault, culpability or a failure to act by or on behalf
of any Indemnified Person.

Capitalized terms used but not defined in this Annex B have the meanings
assigned to such terms in the Letter Agreement to which this Annex B is
attached.

 

B-2